NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY ALLEN FRANKLIN,                          No. 16-55570

                Plaintiff-Appellant,             D.C. No. 2:14-cv-03701-CBM-KK

 v.
                                                 MEMORANDUM*
U.S. DRUG ENFORCEMENT
ADMINISTRATION; KATHERINE L.
MYRICK, DEA,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                  Consuelo B. Marshall, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Gregory Allen Franklin, a California state prisoner, appeals pro se from the

district court’s summary judgment in his Freedom of Information Act (“FOIA”)

action arising out of his request for investigative information related to himself and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decedent Grover Tinner. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836 F.3d

987, 990 (9th Cir. 2016) (en banc). We affirm.

      The district court properly granted summary judgment because Franklin

failed to raise a genuine dispute of material fact as to whether defendants did not

conduct a reasonable search for responsive documents or whether defendants did

not establish that the redactions on the documents fell within a FOIA exemption

category. See Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 770-71 (9th Cir.

2015) (setting forth requirements for demonstrating adequacy of search for

documents); Bowen v. Food & Drug Admin., 925 F.2d 1225, 1227 (9th Cir. 1991)

(reasonably detailed affidavits are sufficient to establish that documents are within

FOIA exemption category). Contrary to Franklin’s contention, the district court

did conduct an in camera review of the unredacted documents.

      The district court did not abuse its discretion in granting defendants’ motion

for a protective order, precluding Franklin from conducting discovery absent leave

of court. See Lane v. Dep’t of Interior, 523 F.3d 1128, 1134 (9th Cir. 2008) (“A

district court has wide latitude in controlling discovery, and its rulings will not be

overturned in absence of a clear abuse of discretion.” (citation and internal

quotation marks omitted)).

      AFFIRMED.


                                           2                                    16-55570